DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 7 and 26 in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that the Office has not articulated any teaching or suggestion in the cited reference of any dsx splice control module as recited in the claims of the alleged Groups I-IV, including the various dsx introns and exons such as the truncated intron 4, the modified exon 5, and the truncated intron 6. The technical feature of the dsx splice control module recited in the alleged Groups I-IV is a special technical feature that is novel and inventive over the cited art. Accordingly, the alleged Groups I-IV are linked by the same special technical feature so as to form a single general inventive concept, and have unity of invention. This is not found persuasive because the methods of using the splice control module, the genetically engineered insect and gene expression system each require technical features which are separate from and not required by the elected splice control module.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has amended claim 26 to depend from claim 13 (restricted to Group II), accordingly, claim 26 is restricted to Group II.
Claims 13, 16, 18, 20, 22, 24-26, 32, 34, 35, 40, 49, 50, 53, 65 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
When the claims are analyzed in light of the specification, the instant invention encompasses a dsx splice control module from any species of insect and a modified exon 5b comprising any modification(s).
Regarding function, the claims recite that the claimed the dsx splice control module will control splicing. However, the specification provides no description of any dsx splice control module and any modified exon 5b other than the dsx splice control module derived from A. aegypti and a modified exon 5b set forth in SEQ ID NO: 7, that would indicate possession at the time of filing for the claimed dsx splice control module. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their structure. In the instant case, only a dsx splice control module from A. aegypti and a modified exon 5b set forth in SEQ ID NO: 7 are sufficiently described to indicate possession of a dsx splice control module. The specification does not provide any disclosure as to what the complete structure would be of any dsx splice control module and a modified exon 5b other than the one disclosed in the specification from A. aegypti and SEQ ID NO: 7 that functions to control splicing. The specification teaches no structural analysis for said dsx splice control module of A. aegypti and the modified exon 5b set forth in SEQ ID NO: 7. This is significant since the claims require a function of splice control. However, the only disclosed dsx splice control module and modified exon 5b that function as claimed is the one disclosed in SEQ ID NO: 7 and from the species of A. aegypti.  As of the filing date, there was no known or disclosed correlation between a structure other than a dsx splice control module from A. aegypti and the modified exon 5b set forth in SEQ ID NO: 7 and the control of splicing. There is no general knowledge in the art about regarding the activity of a dsx splice control module and a modified exon 5b to suggest that general similarity of structure confers the activity.
The art teaches that the dsx gene, and in particular intron 5b is not conserved across species of insect. For example, Salvemini et al. (2011, BMC Evol. Biol., Vol. 11:41, pgs. 1-19) teaches a comparison of the dsx and the introns/exons that function for splice control. Specifically, Salvemini teaches:
“This study led to uncover the molecular evolution of Aedes aegypti dsx splicing regulation with the respect of the more closely related Culicidae Anopheles gambiae orthologue. In Aedes aegypti, the dsx gene is sex specifically regulated and encodes two female-specific and one male-specific isoforms, all sharing a doublesex/mab-3 (DM) domain-containing N-terminus and different C-termini. The sex-specific regulation is based on a combination of exon skipping, 5’ alternative splice site choice and, most likely, alternative polyadenylation. Interestingly, when the Aeadsx gene is compared to the Anopheles dsx ortholog, there are differences in the in silico predicted default and regulated sex-specific splicing events, which suggests that the upstream regulators either are different or act in a slightly different manner. Furthermore, this study is a premise for the future development of transgenic sexing strains in mosquitoes useful for sterile insect technique (SIT) programs.” (Abstract, conclusion).
	Salvemini continues to teach a comparison of intron/exons of dsx between insect species in Fig. 2 and teaches that exon 5 exists as exons 5a and 5b in A. aegypti, but as one exon in A. gambiae and D. melanogaster. 

    PNG
    media_image1.png
    494
    1083
    media_image1.png
    Greyscale

Importantly, regarding exon 5b, this exon is not conserved across species and Salvemini teaches:
“The analysis of acceptor and donor splicing sites of the Aeadsx sex-specific region revealed that 3’ and 5’ splicing sites flanking exon 5a ("strong”) are apparently optimal, while 3’ and 5’ splicing sites flanking exon 5b ("weak”) strongly deviate from consensus. These findings suggest that in Aedes aegypti, the regulation of the sex-specific splicing of dsx is achieved by a different mechanism than in Drosophila and other dipteran species, using at least two different splicing regulators acting on the two alternatively used female-specific exons.
Our study show that splicing regulation of dsx is not as robustly conserved as previously described in other dipteran species, that that there is a bipartite distribution of putative cis-regulatory elements in the female-specific exons of Aeadsx, and that some of these putative cis ele- ments are also present in the dsx of hymenopteran species. Based on our study we propose that the upstream splicing regulators of Aeadsx splicing act in females as activators of the weak female-specific exon 5b, while simultaneously repressing the utilization of the first female-specific exon 5a in a subset of Aeadsx pre-mRNAs. In the other Aeadsx mRNAs female-specific exon 5a is also included in the mature transcript, because this repression does not take place constitutively or very efficiently. We propose that in males, both exons 5a and 5b are skipped out of the mRNA by splicing factors able to inhibit the use of the corresponding strong splice site in exon 5a.” (pg. 14 col. 1 parag. 1 line 5 through parag. 2).
Salvemini continues to teach that exon 5b, since it is female-specific, may result from alternative mRNA not present in other species (pg. 9 col. 2 last parag.). 
Regarding the modified exon 5b of dsx the specification teaches:
“the Exon 5b is engineered to open the reading frame so that the entire sequence is protein encoding. This may be done by any manipulation that puts the sequence in frame and retains as much native primary amino acid sequence as will be functional. In one such manipulation (relative to the native Aedes aegypti dsx gene (shown as SEQ ID NO:7) a total of 5 nucleotide insertions are made, a single nucleotide is deleted and a single nucleotide change was made to obtain a protein encoding Exon 5b.” (parag. 164 lines 3-8).
	The specification continues:
“Exon 5b, that partially encodes in the native protein, was modified to allow an open reading frame to span the entire exon so that it would be in-frame with the Leading Peptide (e.g., ubiquitin) encoding sequence which was likewise in frame with a gene of interest. This was accomplished by making one base pair substitution, deleting 1 base pair and inserting 5 base pairs. This manipulation made the reading frame in the F2 transcript protein coding from the engineered start codon (ATG) immediately upstream of exon 4, through exons 4, 5b and 6, and into Leading Peptide/gene of interest.” (parag. 185 lines 1-7).
	The specification does not teach or guide the skilled artisan to any other modified exon 5b other than the modifications set forth in SEQ ID NO: 7. As taught on pg. 49, exon 5b is 469 nt in length and the claim 1 encompass any modifications including deleting 200 nt’s or substituting 450 nt’s and claim 3 encompasses any number of substitutions, insertion and/or deletions to create an open reading frame, however as taught by Salvemini, exon 5b is essential in sex-specific splicing and thus the skilled artisan would find that Applicant wat not in possession of the genus of modifications to exon 5b that would also function to support the splicing the claimed splice control module. 
Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features and functional attributes that would distinguish different members of the claimed genus. In the instant case, the only characteristic described, is that the dsx spice control module of A. aegypti exhibits control of sequence splicing (parag. 186). The specification does not teach any other identifying characteristics such as domains relating to function/activity or any other related sequences that would guide the artisan to contemplate other dsx control modules from other species of insect or a modified exon 5b other than from A. aegypti and the sequence set forth in SEQ ID NO: 7. 
This function of the splice control module is related to the structure of the nucleic acid, which as stated above, the specification has only disclosed the dsx splice control module from A. aegypti and the modified exon 5b set forth in SEQ ID NO: 7. 
The skilled artisan could not rely upon the disclosure in the specification such that the specification would sufficiently describe that Applicant was in possession of a dsx splice control module from any species of insect and the modified exon 5b, other than from A. aegypti and the seqeucen set forth in SEQ ID NO: 7 at the time of filing. 
Applicants' attention is directed to the decision in Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, which clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed polynucleotides, and therefore conception is not achieve regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a dsx splice control module from A. aegypti and the modified exon 5b set forth in SEQ ID NO: 7, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In conclusion, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that applicant is in possession of the genus of dsx control modules and modified exon 5b’s thereof as embraced by the claims.  
Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/Examiner, Art Unit 1632